Ellison, J. —
Defendant was convicted of selling intoxicating liquor without a license in the county of Harrison in violation of the local option law. It appears that the notice for an election to determine *189whether such law would be adopted in Harrison county was published in four consecutive issues of a weekly newspaper in said county; but that counting the day of the first publication to the day of election there was only twenty-three days notice. We have repeatedly held that the statute intends that there shall be twenty-eight days notice in order that there may be a valid election. It thus appearing that there was no local option law in. Harrison county to be violated the defendant was improperly convicted. State ex rel. v. Tucker, 32 Mo. App. 620; Bean v. Co. Ct., 33 Mo. App. 635; State v. Kaufman, 45 Mo. App. 656. The .judgment will be reversed and the defendant discharged.
All concur.